DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claim 14 has been amended. Claims 1-13 have been previously canceled. No new claims have been added. Claims 14-18 are presented for the examination and are remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

The Examiner maintains the previous double patenting rejection because the argument with respect to the non-statutory double patenting rejection is not persuasive.  (See the reason under response to argument section).


Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 14 of (U.S. Patent No. 10,628, 186 B2, hereinafter Patent ‘186) in view of https://www.windows-noob.com/forums/topic/4428-using-sccm-2012-in-a-lab-part-3-configuring-discovery-and-boundaries/, hereinafter By anyweb, October 29, 2011). Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘186 claims limitation recite all the limitations of instant application except for the limitation of “initializing, by a client, a scan by a patroller across a network to detect devices that are part of the network”; and “receiving, at the client, scan information from the patroller over a network connection, wherein the scan information comprises a network address”.
 Regarding claim 14.  
      For example, Patent ‘186 application claim 1 recites “a method for virtualization and management of at least two devices in a local network, comprising: transmitting a first signal from a client to a server, the client having a user interface that presents the at least two devices in a virtualization environment based on scan information from a patroller, the first signal being activated by a user of the user interface on the client” this limitation is equivalent to the instant application limitation of claim 14 (“virtualizing at least two of the detected devices, the virtualizing comprising: presenting a graphical representation of the at least two detected devices based on the scan information from the patroller to a user, the presenting occurring in a virtualization environment that is part of a user interface of a client”);
         “the first signal comprising a power cycling instruction directed to at least one of the at least two devices selected by the user (i.e., detected two devices) in a power control module presented in the virtualization environment of the user interface, the power cycling instruction to be carried out by the patroller that is on a local network with the at least two devices, wherein the server that receives the first signal from the client is not on the local network, and wherein the at least two devices are networked devices having different IP addresses” these limitations are equivalent to the limitation of the instant application claim (“accepting the user input in the virtualization environment, the user input related to at least one of the at least two detected devices”); and 
     “receiving a second signal at the client from the server, the second signal comprising information obtained from the at least one device;” and “updating the user interface of the client in response to the received second signal, and the first signal comprising at least one of the at least two devices selected by the user (i.e., detected two devices) presented in the virtualization environment of the user interface” these limitations are equivalent to the limitation of (“transmitting a control signal to the at least one detected device corresponding to the user input in the virtualization environment”), and 
            “thereby enabling management and control of the at least two devices in the virtualization environment. (“enabling a user input related to the at least two detected devices”).
         But, Patent ‘186 application of claim 1 does not explicitly teach “initializing, by a client, a scan by a patroller across a network to detect devices that are part of the network”; and “receiving, at the client, scan information from the patroller over a network connection, wherein the scan information comprises a network address”.
           However, By anyweb, October 29, 2011 teaches a method comprising: initializing, by a client, a scan by a patroller across a network to detect devices that are part of the network (By anyweb, October 29, 2011 teaches on Page 19 under Step 2, the System Administrator using a GUI (e.g. initializing, by a client) to instruct SCCM server (e.g. patroller) to run scan/discovery based on IP addresses ranges (e.g. boundaries) and display the discovered devices under Assets and Compliance (e.g. graphical representation));
         receiving, at the client, scan information from the patroller over a network connection, wherein the scan information comprises a network address (By anyweb, October 29, 2011 teaches in Figs. 1A &1B [Col. 4, lines 61-67 and Col. 5, lines 1-34] intrusion prevention device (IPD) (i.e., a patroller) provided to scan the port and permits port scanning client 103 to perform a "connect type" and detecting servers 113 (i.e., devices) and IPD 100 determining whether server 113A possesses an open port corresponding to the particular port specified within the first network connection request…, by using this procedure, IPD 100 prevents port scanning client 103 from spoofing its true network address and once IPD 100 obtains a known and valid network address for port scanning client 103, the second network connection may be established…).
       It would have been obvious to one of ordinary skill in the art to combine the system of using the System Administrator using a GUI (e.g. initializing, by a client) to instruct SCCM server (e.g. patroller) to run scan/discovery based on IP addresses ranges (e.g. boundaries). One of ordinary skill in the art motivated to do in order to the system enables allowing the user to present virtualization of the devices in an interface, thus enabling control and/or management from the interface in an effective manner.
Regarding claim 15. 
      Patent ‘186 application claim 6 “wherein one of the at least two devices is a different type of device than another of the at least two devices” this limitation is equivalent to the instant application limitations of claim 15 (“the method of claim 14, wherein at least one of the virtualized devices is a different type of device than another of the virtualized devices”).
Regarding claim 16. 
      Patent ‘186 application claim 2 “wherein the at least one device is at least one of a router, an access point, and a power device” this limitation is equivalent to the instant application limitations of claim 16 (“the method of claim 15, wherein the at least one of the virtualized device is at least one of a router, an access point, and a power device”).
Regarding claim 17. 
      Patent ‘186 application claim 3 “wherein the at least one device is a power device and wherein the power cycling instruction comprises a command to power cycle a port of the at least one device” this limitation is equivalent to the instant application limitations of claim 17 (“wherein the control signal comprises a power cycling instruction”).
Regarding claim 18. 
      Patent ‘186 application claim 4 “wherein the information obtained from the at least one device comprises a port status indicator” this limitation is equivalent to the instant application limitations of claim 18 (“wherein at least of one of the at least two detected devices is a power device, and wherein the graphical representation comprises a port status indicator for each port of the power device”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.windows-noob.com/forums/topic/4428-using-sccm-2012-in-a-lab-part-3-configuring-discovery-and-boundaries/, hereinafter By anyweb, October 29, 2011) in view of https://4sysops.com/archives/sccm-2012-right-click-tools-part-2-features/, hereinafter David Stein).

Regarding claim 14. 
           By anyweb, October 29, 2011 teaches a method comprising: initializing, by a client, a scan by a patroller across a network to detect devices that are part of the network (By anyweb, October 29, 2011 teaches on Page. 3 Network topology discovery and management and information related to Active Directory Domain Services and can identify the current network location of a client and Page. 19 under Step 2, the System Administrator using a GUI (e.g. initializing, by a client) to instruct SCCM server (e.g. patroller) to run scan/discovery based on IP addresses ranges (e.g. boundaries) and display the discovered devices under Assets and Compliance (e.g. graphical representation)); 
       receiving, at the client, scan information from the patroller over a network connection, wherein the scan information comprises a network address (By anyweb, October 29, 2011 teaches on Page. 19 under Step 2, the System Administrator using a GUI (e.g. initializing, by a client) to instruct SCCM server (e.g. patroller) to run scan/discovery based on IP addresses ranges (e.g. boundaries) and display the discovered devices under Assets and Compliance (e.g. graphical representation) and further teaches on Page. 20, configure the network connection speed of each distribution point in a boundary group and clients use this value when they connect to the distribution point based on the IP addresses ranges (e.g. boundaries) and display the discovered devices);
       virtualizing at least two of the detected devices, the virtualizing comprising: presenting a graphical representation of the at least two detected devices based on the scan information from the patroller to a user, the presenting occurring in a virtualization environment that is part of a user interface of a client (note that virtualizing is about presenting a Graphical representation of the discovered devices and thus, By anyweb, October 29, 2011 teaches on Pages. 4-6, in different figures how the enable and disable discovered devices and presenting a Graphical representation and further teaches on Page. 19 under Step 2, the System Administrator using a GUI (e.g. initializing, by a client) to instruct SCCM server (e.g. patroller) to run scan/discovery based on IP addresses ranges (e.g. boundaries) and display the discovered devices under Assets and Compliance (e.g. graphical representation); and 
    enabling a user input related to the at least two detected devices (By anyweb, October 29, 2011 teaches on Pages. 18-19 user clicking to verify the discovered devices on a GUI); and 
    accepting the user input in the virtualization environment, the user input related to at least one of the at least two detected devices (By anyweb, October 29, 2011 teaches on Pages. 18-19 user clicking to verify (i.e., accepting user input) the discovered devices on a GUI and further teaches on Page. 4 the graphical user interface indicates the discovering of one or more devices (i.e., the user input related to at least one of the at least two detected devices); but, By anyweb, October 29, 2011 does not explicitly teach transmitting a control signal to the at least one detected device corresponding to the user input in the virtualization environment.
     However, David Stein teaches transmitting a control signal to the at least one detected device corresponding to the user input in the virtualization environment (Davis Stein teaches on Page. 12 under shutdown collection to send a Shutdown/Restart (e.g., transmitting a control signal) request to a computer/device it managing (i.e., at least one detected device)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of David Stein by including a system of sending a shutdown or restart device signal to a computer into the teachings of By anyweb, October 29, 2011 to modify the device discovering process in order to fined multiple devices (e.g. at least two devices) on the network, and sending command/control to those one or more of multiple devices after discovery and thus helps to manage the network device connection in an efficient manner. 

Regarding claim 17.
        David Stein further teaches  wherein the control signal comprises a power cycling instruction (note that under dictionary and customary meaning and definition, Power cycling is the act of turning a piece of equipment, usually a computer, off and then on again and thus, David Stein teaches send a Shutdown/Restart request to computer(s) in the selected collection which is the same as power cycling instruction as narrated in the teachings of David Stein on Page. 12). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of David Stein by including a system of sending a shutdown or restart device signal to a computers into the teachings of By anyweb, October 29, 2011. One would have been motivated to do so in order for the switch controller to operate independently of the controller and restores the electrical power to the device and controller, thus allowing reset or power cycle to be performed by a common switch and turning off the power to both the device and the controller for a period of time, and hence eliminating a need for a personnel to physically visit a network element site to perform the power cycle on the failed line card in an efficient manner.

Regarding claim 18. 
       David Stein further teaches wherein at least of one of the at least two detected devices is a power device, wherein the graphical representation comprises a port status indicator for each port of the power device (David Stein teaches on Page 11-12 a power controls in computers and displaying the results on the GUI and eight (8) tools available for use on all members of the selected Collection are simply incredible in terms of their utility and power (e.g., indicator for each port of the power devices)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of David Stein by including a system of using a shutdown or restart device computers and displaying the result on GUI into the teachings of By anyweb, October 29, 2011. One would have been motivated to do so in order to control the device power to avoid unnecessary power usage on the unused devices in an efficient manner. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over By anyweb, October 29, 2011 in view of David Stein further in view of https://techgenix.com/introduction-to-configuration-manager-2012-part3/, hereinafter TechGenix). 

Regarding claim 15. By anyweb, October 29, 2011 in view of David Stein teaches the method of claim 14.  
        By anyweb, October 29, 2011 in view of David Stein does not explicitly teaches wherein at least one of the virtualized devices is a different type of device than another of the virtualized devices.
        However, TechGenix teaches wherein at least one of the virtualized devices is a different type of device than another of the virtualized devices (TechGenix teaches on Page 1 some discovery methods enable the automatic creation of boundaries, virtual “boxes” in SCCM that help the system make sure that clients are managed appropriately and further teaches on Page. 9 in a discovery network topology router is discovered (i.e., another of virtualized devices)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TechGenix by including a system of discovering a router in a virtual box network topology into the teachings of By anyweb, October 29, 2011 in view of David Stein invention. One would have been motivated to do so in order to allow the user to go directly to the virtualized device connected in virtual system in an efficient manner. 

Regarding claim 16. By anyweb, October 29, 2011 in view of David Stein teaches the method of claim 15.  
         By anyweb, October 29, 2011 in view of David Stein does not explicitly teaches wherein the at least one of the virtualized device is at least one of a router, an access point, and a power device.
       However, TechGenix teaches wherein the at least one of the virtualized device is at least one of a router, an access point, and a power device (TechGenix teaches on Page. 9 in a discovery network topology router is discovered (i.e., another of virtualized devices). Note that the claim requires in alternative manner, when claims lists in alternative manner only one of the limitation can be addressed by the prior art of record and thus, TechGenix teaches a router).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of TechGenix by including a system of discovering a router in a virtual box network topology into the teachings of By anyweb, October 29, 2011 in view of David Stein invention. One would have been motivated to do so in order to allow the user to go directly to the virtualized device connected in virtual system in an efficient manner. 

Response to Arguments
        Applicant argues that the current amendment on the independent claim 14 distinct from the combination of Hallak-Stamler and the cited claims of ‘186 patent.
     In response to the above argument, the Examiner respectfully disagrees because the obviousness double patenting rejection can be made based on the combination of the patent ‘186 claims and a secondary reference teachings and/or rationales and evaluation of any objective indicia of non-obviousness the current rejection is proper. (See MPEP §804 (II)(B)(1)). Furthermore, the nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
 
      The applicant also argues that the prior art of record Hallak-Stamler in view of Warren does not teach the currently amended claim 14.
 
         In response to the above argument, the Examiner respectfully disagrees because the arguments do not apply to any of the references being used in the current rejection.
          Furthermore, any remaining arguments are addressed by the response above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/ZI YE/Primary Examiner, Art Unit 2455